Case 0:19-cv-62985-CMA Document 1 Entered on FLSD Docket 12/05/2019 Page 1 of 12



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.

  HOWARD MICHAEL CAPLAN,

              Plaintiff,

              vs.

  SKY MOTEL, INC., a Florida Profit
  Corporation,

            Defendant.
  _______________________________/

                                        COMPLAINT

  Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
  undersigned counsel, hereby files this complaint and sues SKY MOTEL, INC.
  (“SKY”),   (hereinafter,   referred    to   as   “Defendant”),   for   declaratory   and
  injunctive relief; for discrimination based on disability; and for the resultant
  attorney's fees, expenses, and costs (including, but not limited to, court costs
  and expert fees), pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH
  DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendant’s violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE
  2.    The venue of all events giving rise to this lawsuit is located in BROWARD
  County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of


                                              1
Case 0:19-cv-62985-CMA Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 12



  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.     Plaintiff, HOWARD MICHAEL CAPLAN, is a resident of the State of
  Florida. At the time of Plaintiff’s visit to Sky Motel (“Subject Facility”), Plaintiff
  suffered from a “qualified disability” under the ADA, which substantially limits
  Plaintiff’s major life activities, including but not limited to walking, and
  requires the use of a mobility aid. The Plaintiff personally visited Sky Motel, but
  was denied full and equal access, and full and equal enjoyment of the facilities,
  services, goods, and amenities within Sky Motel, which is the subject of this
  lawsuit. The Subject Facility is a motel and Plaintiff wanted to rent a room but
  was unable to due to the discriminatory barriers enumerated in Paragraph 15 of
  this Complaint.


  4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an
  advocate of the rights of similarly situated disabled persons and is a “tester” for
  the purpose of asserting his civil rights and monitoring, ensuring and
  determining whether places of public accommodation are in compliance with the
  ADA.


  5.     Defendant, SKY is authorized to conduct business and is in fact conducting
  business within the State of Florida. The Subject Facility is located at 1531 S.W.
  26th St., Fort Lauderdale, FL 33315. Upon information and belief, SKY is the lessee
  and/or operator of the Real Property and therefore held accountable of the
  violations of the ADA in the Subject Facility which is the matter of this suit.
  Upon information and belief, SKY is also the owner and lessor of the Real
  Property where the Subject Facility is located and therefore held accountable for
  the violations of the ADA in the Subject Facility which is the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

                                            2
Case 0:19-cv-62985-CMA Document 1 Entered on FLSD Docket 12/05/2019 Page 3 of 12



  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and
          prejudice denies people with disabilities the opportunity to compete on
          an equal basis and to pursue those opportunities for which this country
          is justifiably famous, and costs the United States billions of dollars in
          unnecessary expenses resulting from dependency and non-productivity.

                                          3
Case 0:19-cv-62985-CMA Document 1 Entered on FLSD Docket 12/05/2019 Page 4 of 12




  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the   full   and   equal    enjoyment      of    the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation. Sky
  Motel is a place of public accommodation by the fact it is an establishment that
  provides goods/services to the general public, and therefore, must comply with
  the ADA. The Subject Facility is open to the public, its operations affect
  commerce, and it is a motel. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R. 36.104.
  Therefore, the Subject Facility is a public accommodation that must comply
  with the ADA.


  11.     The Defendant has discriminated, and continues to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advantages
  and/or accommodations at Sky Motel located at 1531 S.W. 26th St., Fort Lauderdale, FL
  33315, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and by
  failing      to    remove        architectural       barriers   pursuant     to    42     U.S.C.
  §12182(b)(2)(A)(iv).




                                                   4
Case 0:19-cv-62985-CMA Document 1 Entered on FLSD Docket 12/05/2019 Page 5 of 12



  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendant’s failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendant is in violation of 42 U.S.C. §12181 et. seq., and 28 C.F.R.

  36.302 et. seq., and is discriminating against the Plaintiff with the following

  specific violations which Plaintiff personally encountered and/or has knowledge

  of:

           a) The customer parking facilities in front of and alongside the motel do not provide

              a compliant accessible parking space. 2010 ADA Standards 502.1




                                               5
Case 0:19-cv-62985-CMA Document 1 Entered on FLSD Docket 12/05/2019 Page 6 of 12



           b) The east parking facility has seven (7) marked standard spaces and zero (0)

              accessible parking spaces. The south parking facility has six (6) marked standard

              spaces and zero (0) accessible parking spaces. 2010 ADA Standards 208.2

           c) The parking facility does not have the minimum number of accessible parking

              spaces required. One (1) accessible parking space with adjacent access aisle is

              required in the east parking lot. 2010 ADA Standards 208.2

           d) The parking facility does not provide compliant directional and informational

              signage to a compliant accessible parking space. 2010 ADA Standards 216.5

           e) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              accessible persons requiring mobility devices. 2010 ADA Standards 502.2

           f) There is currently no existing accessible route to help persons with disabilities

              enter the facility or safely maneuver through the parking area. At least one

              accessible route must be provided within the site from accessible parking spaces

              and accessible passenger loading zones; public streets and sidewalks; and public

              transportation stops to the accessible building or facility entrance they serve. 2010

              ADA Standards 206.2.1

           g) There is a vertical change in level (step) leading from the parking lot up to the

              landing in front of the main office entrance door. 2010 ADA Standards 301.1

           h) The main office entrance doorway is non-compliant. There is a vertical rise (step)

              at the threshold exceeding the maximum rise allowed. Changes in level of 1/4

              inch high maximum are permitted to be vertical. 2010 ADA Standards 302.2




                                                6
Case 0:19-cv-62985-CMA Document 1 Entered on FLSD Docket 12/05/2019 Page 7 of 12



           i) The landing does not meet the minimum maneuvering clearances at the main

              office door. Maneuvering clearances must extend the full width of the doorway

              and the required latch side or hinge side clearance. 2010 ADA Standards 404.2.4

           j) The main office door hardware is non-compliant. The knob-type handle is not

              accessible because it requires the user to tightly grasp the handle to pull the door

              open. Operable parts must be operable with one hand and not require tight

              grasping, pinching, or twisting of the wrist. 2010 ADA Standards 309.4

           k) In front of the building are non-compliant stairways leading to the second floor.

              2010 ADA Standards 504.1

           l) The stairs have non-compliant handrails. Handrails must be continuous within the

              full length of each stair flight. Inside handrails on switchback or dogleg stairs

              must be continuous between flights.2010 ADA Standards 505.3

           m) The handrail extensions are missing. Handrail gripping surfaces must extend

              beyond and in the same direction of stair flights and ramp runs. 2010 ADA

              Standards 505.10

           n) There is no accessible route via ramp or lift for persons with disabilities to gain

              entrance to the second-floor landing. 2010 ADA Standards 301.1

           o) The guest room entrance doorways are non-compliant. There is a vertical rise

              (step) from the building walkway up to the door thresholds exceeding the

              maximum rise allowed. Changes in level of 1/4 inch high maximum are permitted

              to be vertical. 2010 ADA Standards 302.2

           p) The facility does not provide compliant directional and informational signage to

              an accessible route which would lead to an accessible entrance. Where not all



                                               7
Case 0:19-cv-62985-CMA Document 1 Entered on FLSD Docket 12/05/2019 Page 8 of 12



               entrances comply, compliant entrances must be identified by the International

               Symbol of Accessibility. Directional signs that indicate the location of the nearest

               compliant entrance must be provided at entrances that do not comply. 2010 ADA

               Standards 216.6

  16.   Upon information and belief there are other current violations of the ADA
  at Sky Motel. Only upon full inspection can all violations be identified.
  Accordingly, a complete list of violations will require an on-site inspection by
  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendant was required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendant has failed to comply with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendant, pursuant to 42 U.S.C.
  §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the

                                                8
Case 0:19-cv-62985-CMA Document 1 Entered on FLSD Docket 12/05/2019 Page 9 of 12



  requisite modifications are completed.


                                REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendant and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendant is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendant to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendant to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendant to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.




  Dated this December 05, 2019.




                                           9
Case 0:19-cv-62985-CMA Document 1 Entered on FLSD Docket 12/05/2019 Page 10 of 12



  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                       10
Case 0:19-cv-62985-CMA Document 1 Entered on FLSD Docket 12/05/2019 Page 11 of 12



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

  HOWARD MICHAEL CAPLAN,

              Plaintiff,

              vs.

  SKY MOTEL, INC., a Florida Profit
  Corporation,

            Defendant.
  _______________________________/

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 05, 2019, I electronically filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                          11
Case 0:19-cv-62985-CMA Document 1 Entered on FLSD Docket 12/05/2019 Page 12 of 12



                                 SERVICE LIST:

    HOWARD MICHAEL CAPLAN, Plaintiff, vs. SKY MOTEL, INC., a Florida Profit
                           Corporation

              United States District Court Southern District Of Florida

                                     CASE NO.


  SKY MOTEL, INC.

  REGISTERED AGENT:

  PATEL, PRASHANT S.
  1531 SW 26TH STREET
  FORT LAUDERDALE, FL 33315

  VIA PROCESS SERVER




                                         12
